DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species 1, encompassing Claims 1-10 in the reply filed on 4 March 2021 is acknowledged. Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two protruding shafts of Claim 4 and the spacer with unevenly spaced plurality of wave forms without constant amplitude from an OD to an ID of the annulus of Claim 8 must be shown or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: “5” in Fig. 1 and “30” in Fig. 3.
The drawings are objected to because convex bearing surface must be pointed out in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The disclosure is objected to because of the following informalities:
In Paragraph 003, “US patent No. 3,667,789 to Moog Industries” in line 1 should read --US Patent No. 3,667,789 of Moog Industries--.
In Paragraph 0042, “could not be reliable used” in line 9 should read --could not be reliably used--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites the limitation “one of said bearings” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim; bearings are not previously recited in the claims. Claims 5-10 are rejected for depending on the rejected claim.
	Claims 7-8 both recites the limitation “from an OD to an ID”. It is unclear what does the Applicant mean by “OD” and “ID”. For the purpose of this Office Action, the Examiner has interpreted that “OD” means outer diameter and that “ID” means inner diameter. The Examiner has also suggested that “from an OD to an ID” should read --from an outer diameter to an inner diameter--. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al. (US 4,478,531 A).
	With respect to Claim 1, Levinson et al. (Figs. 5-9) discloses an axially aligned assembly (15A) comprising:
a plurality of components (23, 24, 38, 45) and a wave shaped tolerance absorbing spacer (47),
said spacer (47) plastically deformed by a force applied (by a rack, 20) substantially in the axial direction, capable of leaving a controlled and desirable clearance space in the assembly (15A), the spacer (47) capable of providing a consistent and minimal amount of elastic rebound within an assembly tolerance variation to be compensated, after being plastically deformed, once a minimum required force for plastic deformation has been met, said spacer (47) comprising a flat annulus with a plurality of wave forms (corrugations) in the axial direction and extending around the annulus, said spacer (47) capable of removing undesirable internal clearance between the components within said assembly (15A).
With respect to Claim 2, Levinson et al. (Figs. 5-9) discloses the limitations set forth in Claim 1 and that the spacer (47) is plastically deformed prior to a final assembly.
With respect to Claim 3, Levinson et al. (Figs. 5-9) discloses the limitations set forth in Claim 1 and that the spacer (47) is plastically deformed prior to an initial assembly.
	It is to be noted that the limitations “plastically deformed prior to a final assembly” of Claim 2 and “plastically deformed prior to an initial assembly” of Claim 3 are considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 4, Levinson et al. (Figs. 5-9) discloses an automotive socket assembly (15A) comprising:
a housing (38),
a ball stud (23) passing through the an open end (41) of the housing (38), said ball stud (23) having a protruding shaft (24) and a convex bearing surface, received in the housing (38) and supported between axially aligned concave bearing surfaces (42),
a wave shaped tolerance absorbing spacer (47) between a bearing (45) and a closable end (17 in Fig. 1) of the housing (38), said spacer (47) plastically deformed by a force applied (by a rack 20) substantially in the axial direction, capable of leaving a controlled and desirable socket clearance space in the assembly (15A), the spacer (47) having a consistent and minimal amount of elastic rebound within a socket tolerance variation to be compensated after being plastically deformed, once a minimum required force for plastic deformation has been met, said spacer (47) comprising a flat annulus with a plurality of wave forms (corrugations) in the axial direction and extending around the annulus, said spacer (47) capable of removing undesirable internal clearance between the components within said socket assembly (15A).
With respect to Claim 9, Levinson et al. (Figs. 5-9) discloses the limitations set forth in Claim 4 and that the spacer (47) is plastically deformed prior to a final assembly.
With respect to Claim 10, Levinson et al. (Figs. 5-9) discloses the limitations set forth in Claim 4 and that the spacer (47) is plastically deformed prior to an initial assembly. 
It is to be noted that the limitations “plastically deformed prior to a final assembly” of Claim 9 and “plastically deformed prior to an initial assembly” of Claim 10 are considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeely et al. (US 3,667,789 A).
With respect to Claim 1, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses an axially aligned assembly comprising:

said spacer (24) plastically deformed by a force applied (by a ram, 40) substantially in the axial direction, capable of leaving a controlled and desirable clearance space in the assembly, the spacer (24) capable of providing a consistent and minimal amount of elastic rebound within an assembly tolerance variation to be compensated, after being plastically deformed, once a minimum required force for plastic deformation has been met, said spacer (24) comprising a flat annulus with a plurality of wave forms (x) in the axial direction and extending around the annulus, wherein the plurality of wave forms (x) in the axial direction are formed by a series of annular ring sections (25, 26, 27), the said spacer (24) capable of removing undesirable internal clearance between the components within said assembly.
With respect to Claim 2, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses the limitations set forth in Claim 1 and that the spacer (24) is plastically deformed prior to a final assembly.
With respect to Claim 3, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses the limitations set forth in Claim 1 and that the spacer (24) is plastically deformed prior to an initial assembly. 
	It is to be noted that the limitations “plastically deformed prior to a final assembly” of Claim 2 and “plastically deformed prior to an initial assembly” of Claim 3 are considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 4, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses an automotive socket assembly comprising:
a housing (10),
a ball stud (17, 18) passing through the an open end (11) of the housing (10), said ball stud (17, 18) having a protruding shaft (15) and a convex bearing surface (18), received in the housing (10) and supported between axially aligned concave bearing surfaces (b),

With respect to Claim 5, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses the limitations set forth in Claim 4 and that an elastic preload washer (21) is sandwiched between one of the bearing surfaces (b) and said spacer (24).
With respect to Claim 6, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses the limitations set forth in Claim 5 and that the elastic preload washer is a Belleville washer.
With respect to Claim 9, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses the limitations set forth in Claim 4 and that the spacer (24) is plastically deformed prior to a final assembly.
With respect to Claim 10, McNeely et al. (amended Figs. 1-2 on Page 8; Figs. 1-4) discloses the limitations set forth in Claim 4 and that the spacer (24) is plastically deformed prior to an initial assembly. 
It is to be noted that the limitations “plastically deformed prior to a final assembly” of Claim 9 and “plastically deformed prior to an initial assembly” of Claim 10 are considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).


    PNG
    media_image1.png
    919
    1173
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 4,478,531 A) and McNeely et al. (US 3,667,789 A).
With respect to Claims 7, Levinson et al. and McNeely et al. discloses the limitations set forth in Claim 4 but fails to expressly disclose that the plurality of wave forms are evenly spaced with constant amplitude from an OD to an ID of the annulus.

	Therefore, it would have been an obvious matter of design choice to modify each spacer of Levinson et al. and McNeely et al. such that the plurality of wave forms are evenly spaced with constant amplitude from an OD to an ID of the annulus since the Applicant has not disclosed that the spacing of the wave forms and the amplitude of the annulus solve any stated problem or are for any particular purpose.
With respect to Claims 8, Levinson et al. and McNeely et al. discloses the limitations set forth in Claim 4 but fails to expressly disclose that the plurality of wave forms are unevenly spaced without constant amplitude from an OD to an ID of the annulus.
However, there is no criticality with respect to the spacing of the plurality of wave forms and the amplitude from an OD to an ID of the annulus as being claimed.
	Therefore, it would have been an obvious matter of design choice to modify each spacer of Levinson et al. and McNeely et al. such that the plurality of wave forms are unevenly spaced without constant amplitude from an OD to an ID of the annulus since the Applicant has not disclosed that the spacing of the wave forms and the amplitude of the annulus solve any stated problem or are for any particular purpose.
	
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678